Citation Nr: 1031452	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The claims folder was subsequently transferred to the 
RO in New Orleans, Louisiana.  

In July 2008, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record. 

In an October 2008 decision, the Board denied the appeal.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  In September 2009, the Court Clerk granted a 
Joint Motion, vacated the Board decision, and remanded the matter 
for compliance with the instructions in the Joint Motion.  

In the mean time, the regulations regarding PTSD changed.  As 
such, under the new regulations, the Board is granting the 
benefit sought.


FINDINGS OF FACT

1.  The Veteran indicated that he was exposed to the actual death 
or threatened death of himself and others from hostile military 
activity including small arms fire and mortar fire.  

2.  A VA psychologist has diagnosed the Veteran as suffering from 
PTSD, has confirmed that the claimed in-service stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor.  

3.  While not verified, the claimed in-service stressor is 
consistent with the places, types, and circumstances of service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009), § 3.304(f) (2009) (as amended by 75 
Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 
15, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM- IV).  Id., 
see also 38 C.F.R. § 4.125(a) (2009).  

VA recently revised the rule which addresses service connection 
for PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  That revision 
applies to all claims pending before VA on or after the rule's 
effective date as is applicable here, and is as follows.  

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of posttraumatic stress disorder and that 
the veteran's symptoms are related to the 
claimed stressor, in the absence of clear 
and convincing evidence to the contrary, 
and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, 
"fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3) (as amended).  

Service personnel records show that the Veteran served in the 
U.S. Army in Vietnam from February 1970 to August 1971.  His 
military occupation was that of a personnel records specialist.  

A report of a July 2003 VA examination includes the Veteran 
reported history that his job in the military involved making 
casualty reports and assessing units' strength.  He reported that 
he had temporary assignments in the field and at those times he 
came under sniper fire and mortar attack.  The examiner, a VA 
psychologist, stated that by the Veteran's description he 
witnessed combat during his tour in Vietnam and that the Veteran 
has suffered symptoms from that experience.  The examiner 
diagnosed PTSD and indicated that this was due to his combat 
related experience in Vietnam.  

In another document, dated in April 2006, a VA psychologist noted 
the same reports by the Veteran, including that he was exposed to 
sniper and mortar fire in Vietnam.  The psychologist reported 
that the Veteran has intrusive memories and nightmares of his 
experience in Vietnam including vivid nightmares of being chased 
through the jungle and a waking daytime feeling of being back in 
Vietnam.  

Taken together, this evidence shows that the Veteran's in-service 
stressor is related to his fear of hostile military activity and 
shows that a VA psychologist has both confirmed that the claimed 
stressor is adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the stressor.  

The Veteran's service personnel records show that his report is 
consistent with the places, types, and circumstances of his 
service.  There is no clear and convincing evidence to the 
contrary.  Therefore, his statements are sufficient verification 
of the in-service stressor.  As the expert evidence shows that he 
has PTSD related to the verified in-service stressor service 
connection for PTSD must be granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

As to claims to establish service connection, that duty includes 
providing notice as to the evidence necessary to establish 
service connection as well as notice as to how VA assigns 
effective dates and disability ratings in the event that service 
connection is established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Board grants the Veteran's appeal so any defect in the 
notice or assistance as to the evidence needed to establish 
service connection cannot have resulted in prejudice.  See 
generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining 
the rule of prejudicial error in the context of claims for VA 
benefits).  Hence, he has not been prejudiced by the timing 
error.  For these reasons no further discussion regarding VA's 
duties to notify and assist is needed.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


